Citation Nr: 9900447	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1975.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  

On appeal, the Board remanded the case to the RO for further 
developments by decisions dated in March 1996 and June 1997.  
The requested developments have been accomplished and the 
case is now ready for appellate review.

It is noted that at the time the case was previously before 
the Board an issue of an increased rating for a right knee 
disorder was developed.  While the case was in remand status, 
that issue was withdrawn from appellate review.  Thus, this 
appeal is now limited to the issue set forth on the title 
page of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim, and that this 
evidence is sufficient to establish service connection for a 
back disorder.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The RO denied entitlement to service connection for a 
back disorder by decision dated in March 1976, and the 
veteran was given notice of this action.  The ROs March 1976 
decision represents the last final disallowance of 
entitlement to service connection for a back disorder on any 
basis.

3.  The evidence submitted subsequent to the ROs March 1976 
decision, including the veterans written statements and 
sworn testimony, private treatment records, employer medical 
records, a statement from the veterans supervisor, and a VA 
examination report, in an attempt to reopen the veterans 
claim is new but does not establish a connection between his 
current back disorder and active duty service. 


CONCLUSION OF LAW

The evidence submitted subsequent to the ROs decision 
denying entitlement to service connection for a back disorder 
is new but not material; therefore, the veterans claim has 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals had held that the 
well-groundedness requirement set forth in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).  Further, unappealed rating decisions are final with 
the exception that a claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for, among other 
things, the residuals of a back injury in September 1975.  By 
rating decision dated in March 1976, the RO denied 
entitlement for service connection for a back disorder on the 
basis that the separation examination was negative for a back 
disorder and the veterans current symptoms were so vague 
that there was no visible pathology, no pain, and no 
limitation of motion.  It was thus held that the in-service 
pathology was acute and transitory and resolved without 
residual impairment.  He received notification of the March 
1976 rating decision but did not disagree.  The decision 
became final after one year.  In April 1992, the veteran 
applied to reopen the claim of entitlement to service 
connection for a back injury.  This claim is now before the 
Board for consideration of additional evidence.

In support of his claim, the veteran initially submitted two 
private radiology reports dated in November 1988 and January 
1991 showing, in effect, various degrees of disc bulging in 
the lumbosacral spine.  Additional private medical records 
subsequently associated with the claims file reveal that the 
veteran injured his back at his job with the Post Office in 
July 1980 when he bent over to pick up flats from the 
tub.  A slip from R.L. Bowman, M.D. dated in July 1980 
shows that the veteran was under his care and was off work 
until further notice.  A handwritten note indicates that 
other records from Dr. Bowman were lost in a move and no 
longer available.  

Records apparently from the employee health unit at the 
veterans place of employment show that he sought treatment 
in October 1984 for severe pain in the left lumbar area after 
lifting a chair.  At that time, he gave a history of a 
compression fracture in the low back and a past episode of 
severe strain.  The clinical impression was acute lumbar 
strain and rule/out herniated intervertebral disc in upper 
lumbar area.  In August 1987, he complained of intermittent 
severe excruciating pain in the left thigh and knee.  He had 
had no known injury or unusual exercise or other activity.  
The clinical assessment was questionable compression 
neuropathy and he was referred to an orthopedist.  He was 
treated in October 1988 for back pain of increasing 
frequency.  He was referred to his private physician.  In 
January 1989, he was sent to the health unit by his 
supervisor because he asked to go home because of back pain.  

Records from the veterans private treating physician dated 
in October 1988 reveal that he sought treatment for a four 
year history of progressively worsening back pain.  He 
indicated that he injured his back at work in 1984 after 
lifting a heavy chair.  The clinical impression was 
mechanical low back pain with possible intermittent sciatica 
versus hamstring spasm.  A November 1988 CT scan showed 
minimal disc bulging at L4-L5 and L5-S1.  In July 1990, he 
reported six year history of low back pain radiating to his 
left leg (again dating it to approximately 1984), which he 
related to his employment as an aviation controller.  In 
January 1991, he underwent an MRI which showed disc bulging 
at every lumbar disc and a mild herniation at L2-L3.

The Board has considered all the private treatment records, 
including those from the veterans private treating physician 
and those from his employer, which essentially indicate that 
the veteran has some current level of back disability.  
Although new, this evidence is not probative as it does not 
indicate a causal relationship between a chronic back 
disability and the veterans active duty service some years 
earlier.  In fact, some of this evidence supports the view 
that the veterans first complaints of a back disorder did 
not occur until after his post-service work-related injuries.  
Specifically, as noted above, he related to his private 
treating physician on two occasions that his back problems 
dated to approximately 1984.  Such reported history was given 
in conjunction with necessary medical treatment, and is 
therefore highly probative.  This is also consistent with the 
evidence of a work-related injury at that time.  Even to the 
extent that the employers treatment notes dated in October 
1984 related a history of a compression fracture in the low 
back, it appeared to be based on a history as provided by the 
veteran.  However, the Board is not obligated to accept 
medical opinions premised on the veterans recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  As this evidence is not supported by the record and 
has never again been asserted by the veteran, the Board finds 
that it is not material to the issue of service connection.

Additional evidence for consideration by the Board is the 
testimony given at a personal hearing in September 1993.  
There, the veteran testified that he injured his back in 1968 
as the result of a helicopter crash in Vietnam.  He related 
that the helicopter hit the ground with a jolt and he noticed 
changes in his back almost immediately.  He recalled being 
very sore but he flew the following day due to machoism.  He 
indicated that his back continued to hurt him but he kept 
flying.  He reviewed the service medical records and noted 
several occasions when back pain was reported but had no 
particular recall of any incident and characterized the back 
pain as a minor inconvenience at the time.  He was later 
discharged because of a knee disability but no one focused on 
his back because they could see nothing wrong with his back 
at the time.  He could not recall being treated immediately 
after service separation but described on-going problems with 
back pain.  The first treatment he could recall for his back 
was in 1977 or 1978, when he injured himself picking up a 
magazine on his job at the Post Office.  He filed a Workers 
Compensation claim related to the back injury.  (The Board 
notes parenthetically that the injury appears to have been in 
1980).  The next problems were in 1984, when he turned around 
to drag over a chair and reinjured his back.  Subsequently, 
he had centralized pain with radiation to the left leg.  He 
was on physical restriction and had changed to a more 
sedentary job.  He was worried about liver damage from all 
the Nuprin he took and had used up most all of his sick leave 
at work.  His doctor wanted him to see a neurosurgeon but he 
had, so far, refused to go.

The Board has considered this sworn testimony and the various 
written statements provided by the veteran.  Although his 
statements and testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between an in-service occurrence of 
an acute back injury and his current chronic back disability.  
He lacks the medical expertise to offer an opinion as to the 
existence of medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of a 
medical nexus, the claim for entitlement to service 
connection for a back disability cannot be reopened.  

Additional evidence submitted by the veteran included a 
statement from a co-worker/supervisor dated in September 1993 
to the effect that he had noticed an increase in discomfort 
in the veterans ability to sit or stand for long periods of 
time.  This had lead to an increased use of sick time, 
reduced mobility, and had had an impact on the veterans job 
performance.  He was concerned about what the future held for 
the veteran if his condition worsened.  Although written 
since the veteran filed the most recent claim, this statement 
essentially makes no assertion with respect to the cause of 
the veterans back disability and, in essence, duplicates the 
contentions of the veteran all along.  As the RO has 
previously considered the nature of the veterans back 
disability, this evidence is not new as required under 
the applicable regulatory and statutory provisions.  
Moreover, his supervisor is not competent to establish a 
medical relationship to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Finally, the veteran underwent a VA joints examination in 
June 1996.  He reported that he injured his lumbosacral spine 
in 1968 when a tail rotor fell on his helicopter and he was 
forced to land.  He was apparently treated by a flight 
surgeon in the field and was returned to duty immediately.  
Flight examinations in 1972 and 1973 showed no complaints of 
back pain and the examinations were essentially normal.  The 
veteran admitted that his back did not bother him again until 
1984 when he noted the gradual onset of low back pain.  He 
was treated by a private orthopedic surgeon and had undergone 
multiple studies on his lumbosacral spine.  He reportedly saw 
a neurosurgeon approximately six months prior and was told 
that he would have to learn to live with it.  He complained 
of a dull aching pain radiating down his left leg once to two 
times per month, which was aggravated by prolonged sitting 
and by lifting.  He had missed 15 days of work because of the 
pain and was ready to retire but could not afford it.  After 
a physical examination, degenerative disc disease multiple 
levels of the lumbar spine was diagnosed.  The examiner 
concluded that the disc disease of the veterans lumbosacral 
spine involving multiple levels was a degenerative condition 
and not related to active duty service.  The examiner noted 
that the veteran did not develop symptoms until nine years 
following discharge and it was very, very unlikely, if not 
impossible, for the symptoms to be due to a forced landing in 
a helicopter in 1968.  While new, this evidence affirmatively 
suggests that there was no connection between the veterans 
current back disability and active duty service.

In conclusion, in the absence of competent, credible evidence 
of a medical nexus, and, as none of the evidence discussed 
above is both new and material, the claim for entitlement to 
service connection for a back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).  No further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a back 
disorder is not reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
